Citation Nr: 1412605	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  05-37 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability. 

2. Entitlement to service connection for attention deficit hyperactivity disorder (ADHD). 

3. Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The appellant served on active duty from July 1999 to December 1999 and from April 2002 to December 2002. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from October 2004 Department of Veterans Affairs (VA) Regional Office (RO) decisions, which denied claims for service connection for a bilateral knee disability and ADHD, and denied entitlement to nonservice-connected pension benefits. In January 2006, a hearing was held before the undersigned Veterans Law Judge at the Jackson, Mississippi RO. A transcript of that proceeding has been associated with the claims folder. The appeal was remanded in July 2007, September 2009, and February 2011. Review of the VA paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its February 2011 remand, the Board noted that the appellant was incarcerated and instructed the RO/AMC to follow the VA Adjudication Procedure Manual in an attempt to schedule the appellant for the VA examinations that the Board previously, in its July 2007 and September 2009 remands, requested. 

A November 2011 Report of Contact indicates that the RO spoke to a member of the Chief Medical Officer's staff at the Mississippi Department of Corrections. The staff member informed the RO that they would not bring the appellant to the VA for examinations, nor would they allow VA examiners to come to the prison to complete the VA examinations. She further informed the RO that the prison physicians would not conduct VA examinations for the VA. She reported that VA could request the appellant's prison treatment records using a form from their website.

However, a June 2013 Report of Contact indicates that the RO spoke to the actual Chief Medical Officer, Dr. Perry, at the Mississippi Department of Corrections. The RO informed Dr. Perry that they had scheduled the appellant to appear for his VA examinations at a specific address; however, it appears that Dr. Perry corrected the RO and reported that all examination scheduling must be sent to another specific address, so that the prisoner's transfer to the VA Medical Center (VAMC) may be arranged. VA examinations appear to have been cancelled in July 2013, after a July 2013 Report of Contact indicates that the RO could not obtain any help on the telephone regarding the appellant. 

There is a discrepancy in the record as to the willingness of the Mississippi Department of Corrections to make the appellant available for his VA examinations. On remand, the RO/AMC must obtain a written statement from the Chief Medical Officer, or suitable substitute, of the Mississippi Department of Corrections as to whether they indeed will allow the appellant to be examined at a VAMC, or, if that is not possible, whether they will allow him to be examined at the prison by:  (1) Veterans Health Administration (VHA) personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA. If a positive response is received, the VA examinations must be so scheduled. 

Also, the RO, in November 2011, sent the appellant an authorization form to allow VA to obtain his prison treatment records from the Mississippi Department of Corrections, at his address in prison. The appellant responded, in December 2011, with a completed and signed authorization. There is no indication that the RO forwarded the authorization to the Mississippi Department of Corrections; however, there is a hand-written note attached to the form indicating that the Mississippi Department of Corrections requires a court order in order to release such records. On remand, the RO/AMC must obtain a written statement from the Mississippi Department of Corrections as to their willingness to release the appellant's prison treatment records, and if any special actions, including a court order, are required. If a positive response is received, the appellant and his representative should be informed of any special actions required to obtain his prison treatment records; and the RO/AMC should assist the appellant in obtaining his records, to the extent possible or required. 

Further, while the RO, in November 2011, sent the appellant the above-described authorization to him at his prison address, the July 2013 Supplemental Statement of the Case (SSOC) was mailed to his former address outside of prison. There is no indication that the appellant has had the opportunity to review the most recent adjudication of his claims. On remand, the RO/AMC must forward a copy of the July 2013 SSOC to the appellant at his prison address and make certain that all future correspondence and SSOCs are mailed to him at his prison address.

As discussed in prior remands, the appellant's claim for pension is inextricably intertwined with his outstanding service connection claims and further consideration must be deferred. 

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant at his prison address and provide him a copy of the July 2013 SSOC. 

2. Contact the Chief Medical Officer's office at the Mississippi Department of Corrections and describe the discrepancy in the November 2011 and June 2013 discussions with their office as to VA's attempt to afford the appellant VA examinations and inquire as to the release of the appellant's prison treatment records.

(a) Request a response, in writing, as to whether they indeed will allow the appellant to be examined at a VAMC, or, if that is not possible, whether they will allow him to be examined at the prison by:  (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHAs. 

(b) Request a response, in writing, as to whether there are any special actions, including a court order, required to obtain the appellant's prison treatment records. 

3. Inform the appellant and his representative of the response of the Mississippi Department of Corrections as to both the scheduling of VA examinations and any special actions required to obtain his prison treatment records.

4. To the extent possible and required, assist the appellant in obtaining his prison treatment records. Any and all efforts to assist the appellant must be documented in the claims file. The appellant must be duly informed of any negative responses related to any request for his prison treatment records.

5. If the Mississippi Department of Corrections allows the appellant to be examined at a VAMC, or, if they allow him to be examined at the prison by:  (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHAs, the appellant should be afforded a physical examination as to his bilateral knee disability and a psychiatric examination as to his ADHD. Any medical testing should be accomplished and the claims file should be reviewed.  
If the Mississippi Department of Corrections is not amenable to any of the examination options provided by VA, forward the appellant's claims file to appropriate VA examiners and request that they provide etiological opinions based on review of the claims file.

(a) Subsequent to physical examination, if possible, the examiner should state if the appellant's current bilateral knee disability includes arthritis and whether it is at least as likely as not that such is related to service, considering his pain in the bilateral knees reported on his service separation examination in November 2002, and his January 2006 hearing testimony of in-service knee pain while getting on and off tanks, as well as bumping his knee and falling and hitting his knee. 

(b) Subsequent to psychiatric examination, if possible, the examiner should respond to the following inquiries. In this regard, as to each inquiry, the examiner should consider the appellant's general assertion that the rigors of military life, including lack of sleep and proper nutrition and stressful field environments aggravated his ADHD.
	
		i. Is the appellant's ADHD is a congenital defect? If so, is it at least as likely as not that his ADHD was subject to a superimposed disease or injury during service? 

      ii. Is the appellant's ADHD is a congenital disease? If so, is it at least as likely as not that his ADHD manifested during service OR preexisted service, but progressed at an abnormally high rate during service? 
      
      iii. Is the appellant's ADHD neither a congenital defect nor a congenital disease? If so, did ADHD clearly and unmistakably exist prior to the appellant's entry into his second period of active service, dated from April 2002 to December 2002; and if so, was such clearly and unmistakably not aggravated during or by his second period of active service beyond its natural progression?

It would be helpful if the examiners would use the following language, as is appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) when rendering the opinion. The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard, and requires that the preexistence of a condition and the non-aggravation result be "undebatable." 

The examiners should provide a complete rationale for any opinion provided. Conversely, if any examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so state in the examination report, with an explanation as to why this is so.

6. After completing the above, and any other development deemed necessary, readjudicate the claims. If the benefits sought on appeal are not granted, the appellant and his representative should be furnished with an appropriate SSOC. The appellant and his representative should also be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


